Citation Nr: 0119186	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-14 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Entitlement to an effective date prior to June 7, 1996, 
for the grant of a separate, increased 10 percent rating for 
hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1946 to June 
1947 and from November 1950 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.

In July 1997 the RO denied the veteran's claim of entitlement 
to an increased rating for hyperthyroidism and in June 1998 
service connection for impotency was granted and rated as 10 
percent disabling.  The veteran disagreed with the assigned 
ratings and perfected an appeal.  By written correspondence 
received in May 2000, the veteran withdrew the issues from 
appeal.  As such, the matters are not before the Board.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.

2.  Regarding the duodenal ulcer, although new evidence has 
been received since the May 1956 RO determination, it does 
not bear directly and substantially upon the specific matter 
under consideration, and it, by itself or in conjunction with 
the evidence previously assembled, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  By written correspondence received on January 27, 1997, 
the veteran sought an increased and separate rating for 
hypertension.

4.  On June 7, 1996, it was clinically established that the 
veteran's hypertension required continuous medication for 
control.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
duodenal ulcer.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000).

2.  The criteria for an effective date prior to June 7, 1996, 
for the grant of a separate, increased 10 percent rating for 
hypertension have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of either issue is not required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Regarding the new and material evidence claim, it is 
acknowledged that in the August 1998 statement of the case, 
the RO cited that "[t]o justify a reopening of a claim, on 
the basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome," and that this standard of proof was 
found impermissible by the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Nonetheless, in light of the 
circumstances presented in this case, the Board finds that 
its adjudication of the issue below would not violate the 
veteran's due process rights.  As discussed below, the Board 
finds that the evidence submitted by the veteran does not 
bear directly or substantially on the specific matter under 
consideration and fails to contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed disability.  The Board can find no reason 
that a remand of the veteran's appeal, for reconsideration by 
the RO under the Hodge standard, would be judicially 
expedient or otherwise result in a different finding than 
that reached previously by the RO.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  Such remands are to 
be avoided.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Regarding the earlier effective date claim, the Board finds 
that pertinent medical reports, VA and non-VA have been 
obtained and that no additional development in this regard is 
warranted.  

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).


New and Material Evidence

The veteran seeks to reopen the claim of entitlement to 
service connection for a duodenal ulcer.  Service connection 
may be established for a disability resulting from disease 
contracted during active service, see 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000), and for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (2000).

By a May 1956 rating decision, the RO denied service 
connection for a duodenal ulcer.  The RO reasoned that 
examination of the ulcer condition was negative and a 
gastrointestinal series showed deformity of the bulb without 
evidence of ulceration.  The following evidence was of record 
when the RO rendered its decision:  the veteran's service 
medical records reflecting treatment for gastric neurosis and 
a nervous stomach; an October 1952 VA examination report 
which shows complaints of stomach discomfort; an October 1955 
VA examination report that records negative findings; a March 
1956 medical statement from C.H.G., M.D., recording 
complaints of abdominal pains before lunch and dinner, that 
x-rays of the stomach revealed deformity of the duodenum with 
moderate tenderness, and that the physician found that the 
veteran's clinical history was classical for duodenal ulcer 
dated back to his second period of service; and a May 1956 VA 
x-ray examination report noting deformity of the duodenal 
bulb with no evidence of ulceration.  

Notice of the denial was mailed to the veteran that same 
month.  The veteran did not appeal.  Following notification 
of an initial review and determination by the RO, a notice of 
disagreement must be filed within one year from the date of 
mailing of notification; otherwise, the determination becomes 
final and it may not thereafter be reopened unless new and 
material evidence is presented with respect to the denied 
claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.   

If a claim becomes final, the Secretary shall reopen the 
claim and review the former disposition of the claim if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

After May 1956, the RO received an October 1957 report of a 
VA examination which shows the veteran reported he had a 
stomach ulcer, but that x-ray findings did not reveal 
evidence of an ulcer.  The diagnosis was history of peptic 
ulcer.  A June 1960 VA psychiatric examination report was 
also received.  The report shows that the veteran reported 
that he had had an ulcer that had been demonstrated on x-ray.  
He added that he was on an ulcer diet and had considerable 
burning pain associated with the ulcer.  A pertinent 
diagnosis was not made.

Evidence received subsequent to 1956 also consists of an 
August 1994 VA outpatient treatment report, a November 1995 
VA examination report, private medical reports dated from 
1976 to 1996, and VA outpatient treatment reports dated from 
1996 to 2000, all of which do not reference a duodenal ulcer 
disability.  

Additionally, a January 1998 VA examination report is of 
record.  The report shows that after reviewing the veteran's 
claims folder and noting the suspicion of ulcers by history, 
the examiner found that the veteran had no symptoms 
suggestive of ulcers and that physical examination was 
normal.  The diagnosis was no evidence of organic 
abnormalities of the upper gastrointestinal tract were found.  
The veteran's gastric symptoms appeared peptic in nature, 
were alleviated by antacids, and were not reflective of 
underlying organic disease.  


After reviewing the aforementioned evidence, the Board finds 
that there is new evidence that was not of record when the RO 
previously finally denied the claim in May 1956.  However, 
the evidence is not material when considered in conjunction 
with the record as a whole.  The newly submitted evidence 
does not establish that the veteran has a duodenal ulcer 
disability.  Because the presence of such disability has not 
been clinically established, the evidence fails to contribute 
to a more complete picture of the circumstances surrounding 
the origin of a disability for which service connection is 
sought.  The record, in substance, remains unchanged.  Thus, 
the newly submitted evidence cannot be new and material.

The veteran's July 1998 hearing transcript is also of record.  
At the hearing, the veteran testified that he continues to 
have stomach problems and states that he self medicates his 
symptoms.  The Board notes that the veteran's statements are 
not new, as they are essentially cumulative of prior 
assertions presented when the RO previously denied the claim.  
As a layperson, the veteran is not competent to render a 
medical diagnosis or etiologically relate his symptoms to 
active service.  His assertions of a medical diagnosis and 
medical causation therefore are not probative.  Further, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  The veteran's claim is denied.  
See 38 C.F.R. § 3.156(a).

Earlier Effective Date

The veteran also seeks entitlement to an effective date prior 
to June 7, 1996, for the grant of a separate, increased 10 
percent rating for hypertension.  At the hearing held in July 
1998, the veteran testified that his hypertension has been 
present since the early 1970s and that the effective date 
should go back to that time.

Prior to January 12, 1998, applicable regulation provided 
that hypertension with a diastolic pressure predominantly 110 
or more with definite symptoms warranted a 20 percent rating 
and a diastolic pressure predominantly 100 or more warranted 
a 10 percent rating.  Note 2 provided that when continuous 
medication is shown to be necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998).  

For effective dates, the law provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  
38 U.S.C.A. § 5110(a).

The effective date for an increased compensation is, except 
as provided in paragraph 3.400(o)(2) of this section and § 
3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  
The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2000).  
A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2000).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the VA may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2000); Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
see also 38 C.F.R. § 3.157 (2000) (report of examination or 
hospitalization may serve as a claim for increase or reopen).  
Section 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed . Cir. 1998).  Therefore, before VA can adjudicate 
an original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application). 

After reviewing the evidence of record in this case, the 
Board finds that the criteria for an effective date prior to 
June 7, 1996, have not been met.  At the outset, it is 
acknowledged that in February 1953 service connection for 
hyperthyroidism was granted, rated as 10 percent disabling, 
effective August 12, 1952.  In reaching that determination, 
the RO considered the veteran's service medical records, 
which are negative for hypertension and his October 1952 VA 
examination report which records the following blood pressure 
readings:  seated at 128/76, standing at 128/94, recumbent at 
138/78, after exercise which consisted of 25 hops at 128/28, 
and two minutes after exercise at 128/80.  The report also 
records diagnoses of early hypertensive heart disease with 
arrhythmia and asthenia.  It is also acknowledged that in an 
April 1997 rating decision, the RO denied entitlement to 
service connection for hypertension.  But, in a November 1997 
decision, the Board restored service connection for 
hypertension, reasoning that the requirements for severance 
of service connection for hypertension had not been met.  The 
Board explained that in February 1953, the RO granted service 
connection for hyperthyroidism, the October 1952 diagnosis of 
hypertensive heart disease with arrhythmia was noted and it 
was stated that the veteran's heart condition was considered 
part of the hyperthyroidism for which service connection was 
granted.  The Board concluded that the April 1997 rating 
decision determination was made without regard to the 
February 1953 rating action granting service connection for 
the disability.  Given the foregoing, the Board is cognizant 
that service connection for hypertension has been in effect 
since 1952.  

However, the Board notes that the issue of entitlement to 
service-connection is separate from the issue of entitlement 
to increased compensation based on a service-connected 
disability rating.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); see also Meeks v. West, 216 F.3d 1363, 1366-1367 
(Fed. Cir. 2000); McGrath v. Gober, 14 Vet. App. 28 (2000).  
Thus, although it has been determined that service connection 
for hypertension has been in effect since August 1952, in 
this case that determination does not affect the effective 
date of the award of an increased rating based on a reopened 
claim.  In this regard, the provisions of 38 C.F.R. 
§ 3.400(o) are applicable, and the record establishes that 
the veteran's informal reopened claim for an increased 
separate rating for hypertension was received on January 27, 
1997.  Prior to that date, there is no evidence of record 
that can be construed as an informal claim for an increased 
rating for hypertension.  

Prior to January 27, 1997, there is no evidence of record 
that can be accepted as an informal claim for an increased 
rating for hypertension.  There is no written statement or 
other notation indicating that the veteran wanted to pursue 
an increased rating for hypertension and the medical evidence 
is devoid of such indicia as well.  38 C.F.R. §§ 3.151, 
3.155, 3.157.  A VA examination report dated in October 1955 
shows a sitting blood pressure reading of 130/80, a private 
medical report dated in March 1956 from C.H.G., M.D., shows 
that the veteran's blood pressure reading was 150/82, and a 
VA examination report dated in October 1957 shows that the 
veteran's sitting blood pressure reading was 130/72.  Not one 
of the reports references hypertension, or shows that the 
veteran received treatment for his hypertensive disability.  
Thereafter, the record is devoid of evidence or 
correspondence relative to the disability at issue until 
1995.  Although on VA psychiatric examination in November 
1995, the veteran reported a history of hypertension, no 
pertinent clinical findings were recorded.  Consequently, 
during this period, there is no evidence of record suggesting 
that the veteran ever expressed an intent to seek an 
increased rating for the service-connected hypertension 
disability.  

By written correspondence received on January 27, 1997, the 
veteran, liberally construed, indicated that he wanted to 
pursue a claim for an increased separate rating for 
hypertension.  Accordingly, at this time, the requirements of 
38 U.S.C.A. § 5101 and 38 C.F.R. §§ 3.151, 3.155 were met.  
The Board acknowledges that shortly thereafter the RO 
received private medical reports dated from 1976 to 1996.  
The reports show that in December 1976, the veteran's blood 
pressure readings included readings of 160/110 and 140/90, 
and that a diagnosis of high blood pressure was made.  
Nonetheless, based upon the facts presented in this case and 
in accordance with 38 C.F.R. § 3.400(o)(2), the proper 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the proper effective date is the date of 
receipt of the claim.  Given that, even though the evidence 
shows that a diagnosis of hypertension was made in 1976 and 
that the veteran met the criteria for a compensable 
evaluation at that time, because the claim for an increased 
rating was not received until January 27, 1997, the earliest 
effective date possible is one year prior to the date of 
receipt of the veteran's informal claim, or January 27, 1996.  
In this regard, VA examination and outpatient treatment 
reports dated from 1996 to 1997 reflect that a medical record 
dated June 7, 1996, shows a blood pressure reading of 142/91, 
a diagnosis of hypertension, and the veteran required 
medication for control.  Therefore, June 7, 1996, is the 
earliest date as of which it is factually ascertainable that 
an increase in the veteran's hypertensive disability had 
occurred. 

Based on the above-discussed reasoning, the Board finds that 
the preponderance of the evidence is against an effective 
date earlier than June 7, 1996, for the separate, increased 
10 percent rating for hypertension.  The appeal is denied.  
38 U.S.C.A. § 5110; Shields v. Brown, 8 Vet. App. at 351-352; 
Sabonis v. Brown, 6 Vet. App. at 430; 
38 C.F.R. § 3.400(o)(2).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a duodenal 
ulcer remains final; the appeal is denied.


Entitlement to an effective date prior to June 7, 1996, for 
the grant of a separate, increased 10 percent rating for 
hypertension is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

